Citation Nr: 1505277	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran reports that he currently has tinnitus that he first experienced during active service.  Tinnitus is readily observable by laypersons, and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology.  The Board thus finds that the Veteran has a current disability of tinnitus.

With respect to an in-service injury or disease, the service treatment records are absent for any complaint of tinnitus during active service.  However, the Veteran has reported that he was exposed to noise from construction equipment and other heavy machinery as part of his duties as a construction engineer in service.  See August 2014 Board hearing transcript.  The Veteran's DD Form 214 reflects that his military occupational specialty dealt with construction equipment.  Thus, the Veteran's reports of in-service noise exposure are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  Accordingly, the Board finds that the Veteran incurred an in-service injury of acoustic trauma despite the absence of contemporaneous records of such an injury.

In terms of a relationship between the Veteran's tinnitus and his in-service injury, the Veteran was provided a VA audiological examination in November 2012.  The VA examiner opined that the Veteran's tinnitus is less likely than not caused by or the result of military noise exposure.  As rationale for the opinion, the examiner explained that the Veteran reported during the examination that his tinnitus began approximately twenty-seven years after his separation from active service, that the amount of time between separation and onset of tinnitus made it unlikely that the tinnitus was due to in-service noise exposure, and that the Veteran's service-connected hearing loss is so mild that it is unlikely that his tinnitus is secondary to that hearing loss.  In a December 2012 addendum opinion, the VA examiner expounded upon this rationale and listed several causes for tinnitus other than acoustic trauma, to include headache, head and neck injury, malformation of capillaries, and high blood pressure.

However, a review of the record reveals that the Veteran has indicated that he first experienced tinnitus during active service and that he has experienced it ever since that time.  See VA Form 21-4138, Statement in Support of Claim, received in January 2013.  The Veteran has also indicated that his statements to the VA examiner dating the onset of his tinnitus to six to seven months prior to the examination were the result of a misunderstanding.  The Veteran has at all other points in the record dated the onset of his tinnitus to his period of active service.  Accordingly, the Veteran's report to the VA examiner is contrary to the Veteran's statements otherwise documented in the record, and the Veteran's explanation that the response provided to the VA examiner was the result of a misunderstanding appears to have merit.  Of note, the Veteran testified at the August 2014 Board hearing that he has not had any significant post-service noise exposure.  In addition, the record is absent for any evidence that that the Veteran suffers from any of the alternative causes of tinnitus listed in the December 2012 addendum VA opinion.  The Board therefore finds the Veteran credible in his statements dating the onset of his tinnitus to his period of active service.

In summary, the Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Board finds that the Veteran's assertions of chronic symptoms of tinnitus since active service are credible.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board notes that the Veteran has consistently reported that his tinnitus symptoms began during active service and have persisted since that time.  Although the VA examiner provided a negative nexus opinion based on the Veteran's apparent report of onset only six to seven months prior to the examination, those reports are contrary to the Veteran's statements otherwise documented in the record.  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset during active service and will resolve the benefit of the doubt in Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


